Title: From Thomas Jefferson to Nathanael Greene, 12 January 178[6]
From: Jefferson, Thomas
To: Greene, Nathanael



Dear Sir
Paris Jan. 12. 1785 [i.e. 1786].

Your favour of June 1. did not come to hand till the 3d of September. I immediately made enquiries on the subject of the frigate you had authorised your relation to sell to this government, and I found that he had long before that sold her to government, and sold her very well as I understood. I noted the price on the back of your letter, which I have since unfortunately mislaid so that I cannot at this moment state to you the price. But the transaction is of so long standing that you cannot fail to have received advice of it. I should without delay have given you this information but that I hoped constantly to be able to accompany it with information as to the live oak, which was another object of your letter. This, tho’ it has been constantly pressed by Mr. St. John, and also by the M. de la Fayette since his return from  Berlin, has been spun to a great length, and at last they have only decided to send to you for samples of the wood. Letters on this subject from the M. de la fayette accompany this.
Every thing in Europe is quiet, and promises quiet for at least a year to come. We do not find it easy to make commercial arrangements in Europe. There is a want of confidence in us. This country has lately reduced the duties on American whaleoil to about a guinea and a half the ton, and I think they will take the greatest part of what we can furnish. I hope therefore that this branch of our commerce will resume it’s activity. Portugal shews a disposition to court our trade; but this has for some time been discouraged by the hostilities of the pyratical states of Barbary. The Emperor of Morocco who had taken one of our vessels, immediately consented to suspend hostilities, and ultimately gave up the vessel, cargo and crew. I think we shall be able to settle matters with him. But I am not sanguine as to the Algerines. They have taken two of our vessels, and I fear will ask such a tribute for a forbearance of their piracies as the U.S. would be unwilling to pay. When this idea comes across my mind, my faculties are absolutely suspended between indignation and impotence. I think whatever sums we are obliged to pay for freedom of navigation in the European seas, should be levied on the European commerce with us, by a separate impost, that these powers may see that they protect these enormities for their own loss.
I have the honour to be with sentiments of the most perfect esteem & respect Dear Sir Your most obedient and most humble servt.,

Th: Jefferson

